DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group IV, claims 30-36, in the response dated 16 November 2020, is acknowledged. The traversal is on the ground(s) that the European examiner of the PCT application did not determine a lack of unity between the original claims. This is not found persuasive because the Office is not bound by the judgement of a European examiner.
Applicant further argues that there is no undue burden associated with examination of all the claims. This is not found persuasive because restriction was under 35 USC 121 and 372 and the lack of unity standard was applied.  Under the lack of unity analysis, there is no assessment of burden.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that applicant’s reply was incomplete. In the Restriction Requirement dated 09/16/2020, the Examiner required the election of a single compound from claim 30 for search and examination purposes (pg 6); the applicant failed to elect this species in the response dated 11/16/2020. However, in the interest of compact prosecution, the Examiner has withdrawn this species requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-29 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Status
Claims 1-18 are cancelled.
Claims 19-38 are newly added and are pending.
Claims 19-29 and 37-38 are withdrawn.


Claim Objection
Claim 30 appears to have a typographical error, namely the letter “A” in the first line after “group.” Appropriate correction or explanation is required. 

CLAIM REJECTIONS 

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the term “enjoyment purposes.” As set forth in MPEP 2173.05(b), “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). As such, the term “enjoyment” is a subjective term, not explained or defined by the claims or the disclosure, and is considered indefinite.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Subkowski (US 2011/0145970 A1; of record), in view of Ali (J. Chem. Soc. Pak., Vol. 36, No. 1, 2014 , 150-169).
Subkowski teaches novel modulators of the cold menthol receptor TRPM8, the use of the modulators for induction of cold sensation; and to preparations using said modulators (Abstract).
Subkowski teaches compound 5 (Table 1, pg 2; shown below) as a TRPM8 modulator according to the invention. 

    PNG
    media_image1.png
    187
    368
    media_image1.png
    Greyscale

Compound 5
Subkowski teaches the TRPM8 modulators are suitable for applications in the field of cosmetics (e.g. hair care, skin care, oral care), nutrition, textiles, OTC products (e.g. burn ointment), and pharmaceuticals (e.g. tumor treatment, bladder weakness; pg 1, [0006]), reading on claims 31-33. Subkowski teaches the TRPM8 modulators are suitable for toothpaste compositions (pg 4, [0032]), reading on claim 34.
For claim 35, Subkowski teaches the TRPM8 modulator is present in a mouthwash preparation in an amount of 1% of a 50 mL solution (pg 6, Example 4, [0055]), diluted to a final volume of 1 liter; the examiner calculates the amount of TRPM8 modulator as 0.05%, or 500 ppm, within the claimed range. For claim 36, 
Subkowski does not teach a specific compound claimed in claim 30, such as (E)-3-(1,3-benzodioxol-5-yl)-N-(2-pyridyl)-N-tetrahydrothiophen-3-yl-prop-2-enamide, the fourth compound in claim 30. See the structure below:

    PNG
    media_image2.png
    101
    207
    media_image2.png
    Greyscale


Ali teaches the missing elements of claim 30. 
Ali teaches the tetrahydrothiophene moiety is a ring equivalent or a “classical Bioisostere” of cyclopentane (pg 155, Fig. 3). While Ali does not specifically teach cyclohexane, MPEP 2144.09(I) sets forth “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities: "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As further evidence, MPEP 2144.09(II) states: “homologs (compounds differing regularly by the successive addition of the same chemical 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties,” citing In re Wilder.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the cyclohexyl moiety on the nitrogen atom of Compound 5 of Subkowski to a 3-substituted tetrahydrothiophenyl moiety. A person of ordinary skill would have been motivated to choose a 3-tetrahydrothiophenyl group for the cyclohexyl group taught by Subkowski since Ali teaches the cyclopentyl moiety is a known bioisostere for tetrahydrothiophenyl and the MPEP states that compounds differing merely by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 30-36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,710,096 (reference patent), in view of Ali (cited above). 

Instant claim 30 is drawn to a compound selected from the group of molecules set forth in the claim, including 

    PNG
    media_image2.png
    101
    207
    media_image2.png
    Greyscale
.
Conflicting claim 1 is drawn to a method for in-vitro or in-vivo modulation of cold menthol receptor TRPM8 comprising contacting the receptor with a polynuclear organic compound, wherein the modulator is selected from the group consisting of the compounds of formulae 1 to 19. The reference patent claims compound 5 (Table 1, pg 2; shown below) as a TRPM8 modulator according to the invention. 

    PNG
    media_image1.png
    187
    368
    media_image1.png
    Greyscale

Compound 5
The instant and conflicting claims differ because the reference patent does not teach a specific compound claimed in claim 30.
Ali teaches the missing element of the reference patent.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities: "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As further evidence, MPEP 2144.09(II) states: “homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties,” citing In re Wilder.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the cyclohexyl moiety on the nitrogen atom of Compound 5 of Subkowski to a 3-substituted tetrahydrothiophenyl moiety. A person of ordinary skill would have been motivated to choose a 3-tetrahydrothiophenyl group for the cyclohexyl group taught by Subkowski since Ali teaches the cyclopentyl moiety is a known bioisostere for tetrahydrothiophenyl and the MPEP states that compounds differing merely by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.
2) Claims 30-36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,927,605 (reference patent), in view of Ali (cited above). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claim 30 is drawn to a compound selected from the group of molecules set forth in the claim, including 

    PNG
    media_image3.png
    101
    215
    media_image3.png
    Greyscale
.
Conflicting claim 1 is drawn to a method for in-vitro or in-vivo modulation of cold menthol receptor TRPM8 comprising contacting the receptor with a polynuclear organic compound, wherein the modulator is selected from the group consisting of the compounds shown in the claims. The reference patent claims compound 27 (col 199) as a TRPM8 modulator according to the invention. 

    PNG
    media_image4.png
    152
    218
    media_image4.png
    Greyscale

Compound 27
The instant and conflicting claims differ because the reference patent does not teach a specific compound claimed in claim 30.
Ali teaches the missing element of the reference patent.
Ali teaches the tetrahydrofuran moiety is a ring equivalent or a “classical Bioisostere” of cyclopentane (pg 155, Fig. 3). While Ali does not specifically teach cyclohexane, MPEP 2144.09(I) sets forth “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities: "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As further evidence, MPEP 2144.09(II) states: “homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties,” citing In re Wilder.
2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.

3) Claims 30-36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,346,823 (reference patent), in view of Ali (cited above). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claim 30 is drawn to a compound selected from the group of molecules set forth in the claim, including 

    PNG
    media_image2.png
    101
    207
    media_image2.png
    Greyscale
.
Conflicting claim 1 is drawn to a method for in-vitro or in-vivo modulation of cold menthol receptor TRPM8 comprising contacting the receptor with a polynuclear organic compound, wherein the modulator is selected from the group consisting of the compounds of formulae 1 to 19. The reference patent claims compound 5 (Table 1, pg 2; shown below) as a TRPM8 modulator according to the invention. 

    PNG
    media_image1.png
    187
    368
    media_image1.png
    Greyscale

Compound 5
The instant and conflicting claims differ because the reference patent does not teach a specific compound claimed in claim 30.
Ali teaches the missing element of the reference patent.
Ali teaches the tetrahydrothiophene moiety is a ring equivalent or a “classical Bioisostere” of cyclopentane (pg 155, Fig. 3). While Ali does not specifically teach cyclohexane, MPEP 2144.09(I) sets forth “A prima facie case of obviousness may be made when chemical compounds have very close structural In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As further evidence, MPEP 2144.09(II) states: “homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties,” citing In re Wilder.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the cyclohexyl moiety on the nitrogen atom of Compound 5 of Subkowski to a 3-substituted tetrahydrothiophenyl moiety. A person of ordinary skill would have been motivated to choose a 3-tetrahydrothiophenyl group for the cyclohexyl group taught by Subkowski since Ali teaches the cyclopentyl moiety is a known bioisostere for tetrahydrothiophenyl and the MPEP states that compounds differing merely by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612